Citation Nr: 1313837	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-32 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is also the appellant, had active service from February 1974 to February 1977.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of the hearing is of record.  

In a January 2011 decision, the Board expanded the issue of service connection for PTSD to the issue now listed on the title page and remanded the matter for further development.  The Board then remanded the Veteran's claim for additional development, including researching his reported stressors and providing a VA examination.  Here, as will be discussed below, the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The requested development has been performed insofar as possible and the matter is now ready for appellate review.  


FINDING OF FACT

Any currently diagnosed psychiatric disorder is not of service origin.  


CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in February 2008 and March 2011 letters, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2008 and March 2011 letters provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

Although the Veteran received some VCAA notice after the original adjudication of his claim, he is not shown to be prejudiced by the timing of VCAA-compliant notice, as the Appeals Management Center (AMC), acting on behalf of the RO, readjudicated his claim in a July 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent and available treatment records (service, VA, and private) have been obtained and associated with the claims folder insofar as possible.  There are no Social Security Administration records available and the Veteran had been informed of this and had been provided with an opportunity to provide any records that he had in his possession.  The Veteran has also testified as to the unavailability of certain private treatment records.  No additional relevant records have been identified. 

As it relates to the claim of service connection, the Veteran was afforded a VA examination in June 2012 in conjunction with the January 2011 Board remand.  The examination complied with the January 2011 Board remand and provided the necessary detail to properly assess the Veteran's claim.  Thus, the examination was sufficient for VA rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  VA also completed the research directed by the Board remand in an effort to corroborate the Veteran's reported stressors, but found that the Veteran either failed to supply the requested information, or that the information reviewed did not corroborate the reported stressor.  
The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked on several occasions to provide either a name or a 60 day widow for the sailor on the Veteran's submarine who allegedly hung himself, but the Veteran failed to provide the requested information.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran also appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2010 in support of his claim.  At the time of the hearing, the Veterans Law Judge set forth the issue on appeal.  Furthermore, information was obtained regarding the symptoms related to the Veteran's claimed psychiatric disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Moreover, following the hearing, the Veteran was afforded an additional VA examination and additional treatment records were obtained and associated with the claims folder.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R.§ 3.103(c)(2).  

For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim

Service Connection

Service connection will be granted if it is shown that a veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Chronic diseases, such as psychoses, will be presumed to have been incurred in service if they had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If the disease is a chronic disease listed under 38 U.S.C.A. § 3.309, under 38 C.F.R. § 3.303(b) an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Board may not reject the credibility of lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In July 2010, the regulations pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  These revised regulations are applicable to the Veteran's claim in that the claim was pending when the regulations became effective.  However, his reported stressors do not involve the types of threat contemplated by the revised regulations.  

A review of the Veteran's service treatment records reveal no complaints or findings of psychiatric difficulties.  At the time of his February 1977 service separation examination, there were no complaints, reports, or findings of psychiatric problems.  

Treatment records associated with the claims folder show that the Veteran was involved in a one vehicle motorcycle accident several months after separation, in August 1977, and was found unconscious on the road with facial injuries.  The Veteran was hospitalized for a period of 20 days and underwent surgery for multiple facial fractures.  The Veteran was again hospitalized in April 1978 for a period of one month as a result of a tire explosion during an attempt to inflate it.  The Veteran sustained injuries to his right elbow as well as facial injuries in that incident.  It is worth noting, this later injury was of sufficient severity that the Veteran received worker's compensation for it.  Moreover, he first filed a VA disability claim in November 1978, but made no mention of any psychiatric problems at that time.  

It is noted that in July 1979, the Veteran stated that he was having mental problems since he was not married and his condition made him worry a lot.  However, the entirety of the Veteran's statement discussed the high costs associated with going to school and living, and that he did not have enough money to date.  There was no mention of any problems stemming from service. 

The Veteran reported having received in psychiatric treatment for a number of years, but he has stated that no records are available from any of the treatment.  Private treatment records associated with the claims folder reveal that the Veteran was assessed as having chronic anxiety in October 2003, and was noted to have had a long history of anxiety at that time.  

Diagnoses of chronic anxiety and panic attacks were rendered on a consistent basis in private treatment records covering a period of time from August 2006 through November 2007.  

In a January 2008 letter, the Veteran's private rehabilitation physician indicated that she had been treating the Veteran for the past four years for chronic pain and PTSD associated with a service injury from the 1970s, but the "service injury" was not specifically identified.  

In a January 2008 letter, the Veteran's mother indicated that he was in perfect condition prior to entering the service, but that while home on leave he tried to kill himself by overdosing on pills.  She alleged that he had told her that his nerves were shot and that he could not go back on the submarine.  She asserted that when he was discharged he was not the same boy, and was on the verge of a nervous breakdown.  She indicated that he had battle fatigue and would have nightmares about the submarine sinking.  She stated that the Veteran had taken nerve pills for years, that the Veteran did not sleep and had anxiety attacks.  She stated that the dreams of the submarine sinking still woke the Veteran up, and he was reportedly short tempered, irritable and unable to handle stressful situations.  

The Veteran's sister asserted that he was a well adjusted person prior to entering the service, but she also testified that he attempted to commit suicide while on leave.  She reported that she did not think that the Navy knew about it.  She stated that his nerves were so bad that he declined to reenlist.  The Veteran's sister noted that his nerves only worsened as the years went by and he abused alcohol and could not stay in a relationship with a woman.  She indicated that he had bad dreams about being in the submarine and having water coming in.  She reported that he had flashbacks and thought about the submarine on a daily basis.  She indicated that the Veteran was still on nerve pills.  

VA treatment records obtained in conjunction with the Veteran's claim contain various diagnoses of PTSD, PTSD by history, panic disorder, major depression, dysthymic disorder, alcohol dependence, and opioid dependence.  

In statements in support of his claim received in February 2008, the Veteran indicated that he had tried to commit suicide in 1975/1976.  He further reported that a fellow soldier had hung himself and had been placed in the cooler.  

In October 2008, a formal finding of lack of information required to verify stressors in connection with the Veteran's PTSD claim was made.  It was indicated that the Veteran had not supplied sufficient information to send to either JSRRC or the Marine Corps.  It was noted that two separate letters had been sent to the Veteran with regard to PTSD stressors.  The above noted stressors reported by the Veteran were cited.  It was indicated that the Veteran had provided no name with regard to the individual who had hung himself and there was no record of any suicide attempt by the Veteran.  It was further noted that service personnel records were silent for the awarding of any medals that the Veteran served in combat.  It was also observed that VA treatment records showed a diagnosis of PTSD; however, specific details of an inservice stressor which would warrant a request from JSRRC were not shown in these reports.  

At his November 2010 hearing, the Veteran testified that 75 to 80 percent of the time he was on the submarine, it was underwater.  He stated that he was never sure how long the missions were going to last.  He indicated that he felt life threatened on a daily basis when deployed as they had causalities from time to time and that portions of the submarine would become flooded out on a consistent basis.  

The Veteran indicated that on one occasion they went to Korea following an incident where two soldiers were killed after cutting down a tree on the Korean border.  He noted that they were sent there as a show of force and that when they emerged form the water two North Korean jets flew above them.  The Veteran reported having flashbacks about rooms flooding in the submarine and sinking or the submarine being run over by a ship.  The Veteran also testified that he tried to take his own life when he was on leave.  The Veteran's sister testified that she was not living with their parents the night the Veteran tried to commit suicide but she noted that her parents called her when he tried to commit suicide.  She stated that she was at the hospital at the time of the incident.  The Veteran's wife testified that when she first married him he would have pretty bad nightmares.  He would wake up sweating and shouting commands.  She noted that the Veteran had recently tried to commit suicide.  The Veteran reported that he had tried to get records from the hospital at the time of his initial suicide attempt but those records were not available.  He noted that he first received treatment right after getting out of the service and saw a private psychiatrist regularly in 1980-81 but stated he could not obtain those records.  

The Veteran's representative made reference to Operation Paul Bunyan and the "Tree/Hatchet Incident" which occurred in August 1976.  He noted that the DEFCON level on the Sam Houston, where the Veteran was stationed, went from 2 to 3.  He indicated that the Veteran reported having felt life-threatened on a daily basis, observing that the Veteran's service was during the Cold War when it was a very stressful time for those serving on a nuclear submarine.  

Subsequent to the hearing, the Board, in January 2011, remanded this matter for further development, to include obtaining the ship logs for the U.S.S. Sam Houston from August 1976, and to ascertain whether the U.S.S. Sam Houston was in the waters near Korea during that month.  It was also requested that the Veteran be afforded a VA psychiatric examination, with any corroborated stressor being identified for the examiner.  The examiner was to diagnose any current psychiatric disability and provide an opinion as to whether it was at least as likely as not (50 percent or greater) that any diagnosed psychiatric disability had its onset in-service or within one year of service discharge or was otherwise causally related to the Veteran's service.  The examiner was to address the Veteran's allegation that he attempted suicide while in service as well as the fact that the Veteran's separation physical found him to be psychiatrically normal.  The examiner was also to specifically determine whether the Veteran met the criteria for a diagnosis of PTSD, and, if so, to indicate whether the diagnosis was based on any corroborated stressor. 

In March 2012, the Department of the Navy provided the Command History Report of the USS Sam Houston for 1976.  

In a May 2012 memorandum prepared by the JSRRC coordinator, it was noted that the Veteran had active duty from February 1974 to February 1977.  It was further observed that the Veteran served aboard the USS Sam Houston from September 1975 to February 1977.  It was also noted that the Veteran contended that he feared for the crew's safety while his submarine was sent as a show of force to Korean waters during Operation Paul Bunyan beginning on August 21, 1976.  It was further noted that the Veteran contended that he witnessed the body of a fellow sailor who committed suicide while aboard the USS Polk.  The JSRRC coordinator indicated that after a thorough review of the evidence submitted to substantiate the Veteran's claimed stressful incident, and considering past development, it had been determined that the Veteran's claimed stressors could not be corroborated.  

It was indicated that the Veteran had been requested to provide further details with regard to the suicide of a fellow sailor aboard the USS Polk in March 2011.  The Veteran did not respond to the request and further attempts would be futile without the name of the victim or a 60 day time period in which the suicide might have occurred.  

As to the claimed August 1976 incident in the Korean waters, it was noted that the command history of the USS Sam Houston had been reviewed, as were the August 1976 log decks.  It was indicated that the history and log decks did not document that the USS Sam Houston operated in the Korean waters nor did they make reference to Operation Paul Bunyan.  Of note, the Veteran was seen in Hawaii on August 18, 1976 after injuring his shin playing football.  This was only three days before Operation Paul Bunyan took place.

The Veteran was afforded the requested VA examination in June 2012.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner indicated that the Veteran did not have a diagnosis of PTSD and that his current diagnosis was a mood disorder, NOS.  The examiner stated that the Veteran did not have more than one mental disorder.  

With regard to military history, the Veteran, when asked the question of whether he was exposed to combat, responded "I was on a submarine, we carried nuclear weapons.  If I had combat experience you'd have heard about it.  We were all the time hiding and running because Russian subs fire on us, we weren't allowed to fire back."  The Veteran reported minor flooding casualties.  

The examiner noted that the Veteran had been hospitalized in September 2010 on a voluntary basis due to worsening depression and a recent suicide attempt.  Axis I diagnoses rendered at the time of hospitalization included recurrent major depressive disorder; chronic PTSD; opiate dependence; benzodiazepine abuse, rule out dependence; and alcohol dependence, in full remission.  He was noted to have been admitted on October 1, 2010, for detoxification from drugs and alcohol and discharged per his request on October 5, 2010.  Axis I diagnoses listed at that time included opiate dependence/withdrawal; alcohol dependence; sedative/hypnotic dependence by history; PTSD; and major depressive disorder.  

The examiner also highlighted previous treatment and diagnoses for psychiatric disorders.  

The examiner observed that the Veteran reported having attempted suicide in service when home on leave.  The Veteran reported that he took six bottles of sleeping pills that made him sick.  He noted becoming nauseous and stated that his father took him to the hospital.  The Veteran indicated that he attempted to retrieve the records but was told that they did not exist.  He indicated that he was on leave for 30 days.  He stated that he was hospitalized overnight and that he had had his stomach pumped and was given a shot.  He noted that this occurred in 1975 or 1976 when he was two days into his 30 day leave.  The Veteran also reported that he had attempted to commit suicide two years earlier.  

The Veteran reported using marijuana and drinking in the Navy.  The examiner noted the motorcycle accident in 1977 and the tire incident in 1978.  

The Veteran reported his stressors as the USS Sam Houston's involvement in Operation Paul Bunyan off the Korean waters and the individual hanging himself when he was stationed on the USS Polk and subsequently being stored in the freezer.  He also reported that he had a lot problems with being confined in the submarine.  He further indicated that a fellow sailor sustained injuries as a result of being near the rudder.  He also stated that he got along with the Captain but not with the other officers.  

The examiner indicated that the Veteran's mood disorder was less likely as not caused by or a result of military service.  She noted that military records were silent for treatment or report for any mental health condition during his active duty service.  However, there was documentation of two significant traumatic accidents within two years of military separation, both of which, according to documentation, resulted in serious injuries (the 1977 and 1978 hospitalizations). 

The examiner also noted the January 2008 letter from the Veteran's private physician noting treatment for pain and PTSD resulting from a service injury in the 1970s.  She observed that there was no evidence of serious injury during his military service in the service treatment records.  The serious injuries were post-military.  The examiner indicated that although the Veteran minimized the impact of these injuries, based upon clinical documentation, they both appeared significant and sufficient in and of themselves to possibly induce symptoms of PTSD, depression, and/or general anxiety.  

The examiner further noted that although generally denied during the examination, a review of the records indicated a substantial history of prescribed medication dependence and possible abuse with at least two inpatient admissions at Gainesville VA for possible overdose.  

As to his claim of attempted suicide during his period of active service, the examiner noted that the service military records, including sick call records, were all silent for mental health complaints.  Additionally, current psychological test results were suggestive of exaggerated responses, possibly for secondary gain.  It was noted that when there was significant exaggeration, over endorsement or feigning of symptoms, as documented on the psychological assessment measure, serious concerns arise about making reliable determinations regarding the psychiatric condition.  The examiner noted that the Veteran was currently being treated by his VA psychologist for depression, anxiety, and symptoms of PTSD.  She stated that the symptoms reported during the present examination, and in consideration of all factors associated with the case, appeared to satisfy the criteria for mood disorder, NOS.  

The examiner indicated that it was beyond her professional experience or expertise to determine if the Veteran's lay statements in support of his claim were consistent with the places, types, and circumstances of his service.  Nevertheless, based upon current examination, he was not found to meet the DSM-IV criteria for a diagnosis of PTSD.  The medical records were silent for mental health treatment or complaints and available objective evidence was insufficient to establish a link between his military service and his current condition.  

The examiner stated that the above opinion was carefully considered and rendered after a thorough review of all available records, supporting documents, facts, and circumstances unique to this case, including relevant research, clinical evaluation, the Veteran's self-report, available treatment records, military records, consultation with colleague, and DSM-IV TR diagnostic criteria.  

The Veteran has reported several different stressors which he claims serve as the basis for his claimed PTSD.  As to the incident where the Veteran reported having seen someone who hung himself on the USS Polk, there have been numerous attempts to have the Veteran identify the name of the individual or the time period which the incident occurred.  The Veteran has not provided the requested information on numerous occasions.  As such, the stressor cannot be confirmed.  

As to the claimed incident regarding Operation Paul Bunyan and the USS Sam Houston being in Korean waters, the Board notes that this stressor has also not been confirmed.  Moreover, the evidence which has been associated with the claims folder, including the ship's history and the log decks, do not place the USS Sam Houston in Korean waters in August 1976.  There is also no indication that the USS Sam Houston played any role whatsoever in Operation Paul Bunyan.  

Given that the Veteran's reported stressors have not been corroborated, the criteria for service connection for PTSD have not been met, and the Veteran's claim is therefore denied.

Moreover, regardless of whether a stressor is confirmed, the evidence of record is ultimately against a finding that the Veteran has PTSD.  While the claims file does contain several treatment records noting PTSD as an Axis I diagnosis, the most probative evidence of record does not support such a diagnosis.  A statement from the Veteran's private treating physician stated that the Veteran has PTSD associated with a service injury.  However, the service injury was not identified, and the Veteran's service treatment records do not reveal that he sustained any type of injury during his period of service.  As noted above, the Veteran sustained serious injuries in a motor vehicle accident and a tire blowup incident within two years of separation.  As such, the premise upon which the private physician's opinion is based is faulty and no explanation was given as to how the Veteran's symptoms met the DSM-IV criteria for PTSD.  As such, this private opinion is found to be of little or no probative value.  

As to the diagnoses of PTSD rendered in various VA treatment records, these diagnoses served as one of the bases for the Board's January 2011 remand, which required that the Veteran be afforded a VA examination to determine if he currently had a diagnosis of PTSD which could be related to service.  However, number of the records (such as in November 2010) noted that the Veteran had symptoms of PTSD but explained that the symptoms did not meet the criteria for PTSD. 

As noted, the Veteran was provided with a VA examination to investigate his service connection claim.  However, following a thorough review of the claims folder and a comprehensive examination of the Veteran, the examiner indicated that the Veteran did not meet the necessary criteria for a diagnosis of PTSD.  The examiner also provided detailed rationale to support her opinion.  

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In this regard, the Board finds that the opinion of the June 2012 VA examiner to be the most probative evidence as to whether the Veteran currently has PTSD.  The June 2012 VA examiner reviewed the Veteran's entire claims file, which at the time included his service treatment records, VA treatment records, private treatment records, the opinion from the Veteran's treating physician, and statements and testimony from the Veteran and family.  Additionally, she interviewed and examined the Veteran.  Based on all of this evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.  

Given the conclusion that the Veteran does not have PTSD, the Board will turn to the issue of service connection for an acquired psychiatric disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this regard, service treatment records do not reveal any complaints, findings, or diagnoses of any psychiatric disorder in service.  There were also no reports/findings of psychiatric problems at the time of the Veteran's February 1977 service separation examination.  The Board does note that the Veteran has testified and that his sister and mother have reported that he attempted to commit suicide while he was home on leave during his period of active service.  The Board notes that the Veteran was unable to obtain any records from this reported hospitalization, but, even assuming that the Veteran did attempt to commit suicide while on leave, the medical evidence does not suggest that this marked the onset of a chronic acquired psychiatric disability.

It is true that the Veteran and his family believe that this marked the onset of a psychiatric disability, but they lack the medical training and expertise to provide a complex medical opinion as to the etiology of a psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, when the Veteran was examined at separation, there was no indication of any psychiatric problems.  

The Veteran has reported receiving psychiatric treatment immediately following service from which again there are no records.  However, it is noted that in 1979 the Veteran reported metal problems, not from his military service, but from lack of money and difficulty paying bills.  Moreover, the Veteran filed a claim for VA pension following his accident in 1978 but did not mention any psychiatric problems or symptomatology at that time.  

The earliest finding of psychiatric difficulties that is of record is not until August 2003.  Thus, the clinical evidence of record does not support continuity of symptomatology.  

As noted, the Board must also consider the lay evidence of record in determining whether there is continuity of symptoms.  In this regard, the Board has considered the statements of the Veteran, as he is considered competent to report psychiatric symptoms, since this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible to establish that he has experienced psychiatric symptoms since service. 

As noted above, the Veteran did not report having any psychiatric problems in service, to include at the time of his February 1977 service separation examination.  Moreover, treatment records which have been associated with the claims folder make no reference to any findings of psychiatric problems until many years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  If the Veteran had been having problems throughout the years, it is more probable that he would have filed a claim for benefits earlier than 30 years following service, particularly in light of the fact that he was clearly familiar with VA, having filed a claim for pension in 1978.  The above evidence is more probative than his recent assertions that his current psychiatric problems had their onset in service, voiced many years after service and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

Additionally, the VA examiner noted that psychological testing of the Veteran was suggestive of exaggerated responses, possibly for secondary gain.  It was noted that when there was significant exaggeration, over endorsement or feigning of symptoms, as documented on the psychological assessment measure, serious concerns arise about making reliable determinations regarding the psychiatric condition.  This evidence that the Veteran appeared to be motivated by secondary gain also provides strong evidence against his claim. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).    


For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

The Board has also noted that while the Veteran's family has provided statements as to his symptoms, they frequently reference his military service as ending in 1980 when in fact his active service concluded in 1977.  This is relevant in that the Veteran was involved in two serious accidents between 1977-1980 and his first complaints of mental problems came after the second accident, and was provided in conjunction with a letter describing his financial difficulty following the second accident. 

As to the Veteran's belief that his current psychiatric problems are related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Likewise, the Veteran's sister, mother, and wife are also not qualified to render an opinion as to the relationship between any current psychiatric disorder and the Veteran's period of service.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board notes that the June 2012 VA examiner indicated that the Veteran's diagnosed mood disorder was less likely as not caused by or a result of military service.  The Board finds the opinion of the June 2012 VA examiner to be the most probative evidence as to whether the Veteran's currently diagnosed mood disorder is related to his period of service.  The June 2012 VA examiner reviewed the Veteran's entire claims file, which at the time included his service treatment records, VA treatment records, private treatment records, the opinion from the Veteran's treating physician, statements and testimony from the Veteran, and she interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Conversely, as noted above, the private opinion linked the Veteran's psychiatric disorder to an "injury in service" but failed to even identify the injury.  Moreover, no rationale was provided for such a conclusion.  Given these significant deficiencies, the private opinion, while probative, is afforded considerably less weight. 

In sum, the preponderance of the evidence weighs against a finding that any current psychiatric disorder, to include a mood disorder, NOS, either began during or was otherwise caused by the Veteran's military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


